USCA4 Appeal: 19-4837      Doc: 39         Filed: 07/25/2022    Pg: 1 of 7




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4837


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DARRIUS A. HEUSER-WHITAKER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:18-cr-00177-RAJ-LRL-4)


        Submitted: July 8, 2022                                           Decided: July 25, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Vacated and remanded in part, affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Laura P. Tayman, LAURA P. TAYMAN, PLLC, Newport News, Virginia,
        for Appellant. G. Zachary Terwilliger, United States Attorney, Daniel T. Young, Assistant
        United States Attorney, Alexandria, Virginia, Kristin G. Bird, Special Assistant United
        States Attorney, John F. Butler, Assistant United States Attorney, Andrew Bosse, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4837       Doc: 39        Filed: 07/25/2022      Pg: 2 of 7




        PER CURIAM:

                Darrius A. Heuser-Whitaker appeals from his jury convictions and the resultant 288-

        month sentence imposed for conspiracy to interfere with commerce by means of robbery,

        in violation of 18 U.S.C. § 1951(a); Hobbs Act robbery, in violation of 18 U.S.C. §§ 2,

        1951(a), and brandishing a firearm during the robbery, in violation of 18 U.S.C. §§ 2,

        924(c)(1)(A)(ii); and attempted Hobbs Act robbery, in violation of 18 U.S.C. §§ 2, 1951(a),

        and discharging and brandishing a firearm during the attempted robbery, in violation of 18

        U.S.C. §§ 2, 924(c)(1)(A)(iii) (“Count 7”). Heuser-Whitaker asserts that his § 924(c)

        conviction for conduct charged in Count 7 is no longer valid after Johnson v. United States,

        576 U.S. 591 (2015) (holding that the residual clause of the Armed Career Criminal Act,

        18 U.S.C. § 924(e)(2)(b), is unconstitutionally vague), and United States v. Davis, 139 S.

        Ct. 2319 (2019) (declaring that § 924(c)(3)(B) is unconstitutionally vague). Heuser-

        Whitaker also challenges the validity of the district court’s decision to admit into evidence

        copies of his jailhouse writings. We vacate the criminal judgment, in part, and affirm, in

        part.

                We agree with Heuser-Whitaker that his conviction on Count 7 is no longer valid.

        Under federal law, a person who uses or carries a firearm “during and in relation to any

        crime of violence” or who “possesses a firearm” “in furtherance of any such crime” may

        be convicted of both the underlying “crime of violence” and the additional crime of

        utilizing a firearm in connection with a “crime of violence.” 18 U.S.C. § 924(c)(1)(A).

        Section 924(c)(3) defines “crime of violence” as “an offense that is a felony” and:



                                                     2
USCA4 Appeal: 19-4837      Doc: 39          Filed: 07/25/2022     Pg: 3 of 7




               (A) has as an element the use, attempted use, or threatened use of physical
                   force against the person or property of another, or

               (B) that by its nature, involves a substantial risk that physical force against
                   the person or property of another may be used in the course of
                   committing the offense.

        18 U.S.C. § 924(c)(3). “Courts typically refer to § 924(c)(3)(A) as the ‘force clause’ and

        § 924(c)(3)(B) as the ‘residual clause.’” United States v. Taylor, 979 F.3d 203, 206 (4th

        Cir. 2020). “In view of the Supreme Court’s invalidation of the residual clause as

        unconstitutionally vague, [Heuser-Whitaker’s] § 924(c) conviction may stand only if

        attempted Hobbs Act robbery constitutes a ‘crime of violence’ under the force clause.” Id.

        at 206-07 (citation omitted).

               As we concluded in Taylor, attempted Hobbs Act robbery is not categorically a

        crime of violence under § 924(c)’s force clause. Id. at 208-09 (holding that attempted

        Hobbs Act robbery is no longer a “crime of violence” under § 924(c) “because the

        defendant may commit [a] substantial step by such nonviolent means as passing a

        threatening note to a store cashier or casing the store he intends to rob” (internal quotation

        marks and brackets omitted)). The Supreme Court has confirmed this conclusion. United

        States v. Taylor, 142 S. Ct. 2015 (2022).         Taylor controls the outcome of Heuser-

        Whitaker’s challenge to his § 924(c) conviction predicated on attempted Hobbs Act

        robbery and we thus vacate his conviction on Count 7.

               We nonetheless discern no error regarding the district court’s decision to admit into

        evidence copies of Heuser-Whitaker’s jailhouse writings. We review a district court’s

        evidentiary rulings for abuse of discretion. United States v. Webb, 965 F.3d 262, 266 (4th


                                                      3
USCA4 Appeal: 19-4837       Doc: 39         Filed: 07/25/2022      Pg: 4 of 7




        Cir. 2020). “A district court abuses its discretion when it acts arbitrarily or irrationally,

        fails to consider judicially recognized factors constraining its exercise of discretion, relies

        on erroneous factual or legal premises, or commits an error of law.” United States v.

        Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

               Evidence is “relevant” if “it has any tendency to make the existence of any fact that

        is of consequence to the determination of the action more probable or less probable than it

        would be without the evidence.” Fed. R. Evid. 401. Relevance “typically presents a low

        barrier to admissibility.” United States v. Leftenant, 341 F.3d 338, 346 (4th Cir. 2003).

        “Indeed, to be admissible, evidence need only be worth consideration by the jury, or have

        a plus value.” Id. (internal quotation marks omitted).

               A district court “may exclude relevant evidence if its probative value is substantially

        outweighed by a danger of . . . unfair prejudice,” however. Fed. R. Evid. 403; see United

        States v. Tillmon, 954 F.3d 628, 643 (4th Cir. 2019) (“Rule 403 states that a district court

        may exclude relevant evidence if its probative value is substantially outweighed by a

        danger of unfair prejudice or needlessly presenting cumulative evidence.” (cleaned up)).

        “[W]hen considering whether evidence is unfairly prejudicial, damage to a defendant’s

        case is not a basis for excluding probative evidence because evidence that is highly

        probative invariably will be prejudicial to the defense.” Id. (internal quotation marks

        omitted).

               “Instead, unfair prejudice speaks to the capacity of some concededly relevant

        evidence to lure the factfinder into declaring guilt on a ground different from proof specific

        to the offense charged.” Id. (cleaned up). Thus, under Rule 403, relevant evidence is

                                                      4
USCA4 Appeal: 19-4837       Doc: 39          Filed: 07/25/2022       Pg: 5 of 7




        inadmissible where “there is a genuine risk that the emotions of the jury will be excited to

        irrational behavior, and . . . this risk is disproportionate to the probative value of the offered

        evidence.” Mullen v. Princess Anne Volunteer Fire Co., 853 F.2d 1130, 1134 (4th Cir.

        1988) (internal quotation marks omitted). However, we “will not overturn a Rule 403

        decision except under the most extraordinary of circumstances, where a trial court’s

        discretion has been plainly abused.” Minter v. Wells Fargo Bank, N.A., 762 F.3d 339, 349-

        50 (4th Cir. 2014) (internal quotation marks and brackets omitted).

               In addition, Fed. R. Evid. “404(b)(1) prohibits evidence of a crime, wrong, or other

        act from being used to prove a person’s character in order to show that on a particular

        occasion the person acted in accordance with the character.” Webb, 965 F.3d at 266

        (internal quotation marks omitted). “But Rule 404(b) does not affect the admission of

        evidence that is intrinsic to the alleged crime.” Id. (internal quotation marks omitted).

        “Instead, the rule is only applicable when the challenged evidence is extrinsic, that is,

        separate from or unrelated to the charged offense.” United States v. Brizuela, 962 F.3d

        784, 793 (4th Cir. 2020) (internal quotation marks omitted). “In contrast, acts that are a

        part of . . . the alleged crime do not fall under Rule 404(b) limitations on admissible

        evidence.’” Id. (internal quotation marks omitted). “Evidence of other bad acts is intrinsic

        if, among other things, it involves the same series of transactions as the charged offense,

        or if it is necessary to complete the story of the crime on trial.” Webb, 965 F.3d at 266

        (cleaned up).

               Because Heuser-Whitaker referenced conduct in his jailhouse writings that tended

        to establish his involvement in the conduct for which he was on trial, the writings had high

                                                        5
USCA4 Appeal: 19-4837       Doc: 39         Filed: 07/25/2022     Pg: 6 of 7




        probative value. The jailhouse writings were thus relevant under Rule 401. Contrary to

        Heuser-Whitaker’s argument on appeal, we find that the probative value of the writings

        was not outweighed by any prejudice the evidence may have had on Heuser-Whitaker.

        Admittedly, Heuser-Whitaker used the “N word” numerous times in the writings, which

        appeared to be a rap compilation. And we have clearly recognized that “[t]estimony

        concerning racial remarks is certain to be emotionally charged.” Mullen, 853 F.2d at 1134.

               But the jury here was presented with heavily redacted writings in which Heuser-

        Whitaker essentially made a de facto confession to a crime for which he was on trial. We

        do not find that Heuser-Whitaker’s use of the “N word” in his own writings about a crime

        he committed would “excite[]” the jury to “irrational behavior” and, thus, we find that any

        prejudice created by the writings did not outweigh their high probative value. Id. (internal

        quotation marks omitted).

               Because the jailhouse writings were undoubtedly about the crimes with which

        Heuser-Whitaker was charged, we further find the writings were intrinsic to the robbery

        scheme and admissible without recourse to Rule 404(b). See United States v. Campbell,

        963 F.3d 309, 317 (4th Cir. 2020) (“Rule 404(b) is limited to evidence of other crimes or

        wrongs—not evidence of the charged offenses.”). It is also apparent that the Government

        did not present the jailhouse writings for the sole purpose of demonstrating Heuser-

        Whitaker’s bad character and, thus, we discern no error in the district court’s decision to

        allow the writings’ admission at trial. Webb, 965 F.3d at 266 (“Where testimony is

        admitted as to acts intrinsic to the crime charged, and is not admitted solely to demonstrate

        bad character, it is admissible.” (cleaned up)).

                                                      6
USCA4 Appeal: 19-4837         Doc: 39      Filed: 07/25/2022     Pg: 7 of 7




              Accordingly, we vacate Heuser-Whitaker’s conviction on Count 7 and remand the

        matter for resentencing. See Taylor, 979 F.3d at 210; see also United States v. Ventura,

        864 F.3d 301, 309 (4th Cir. 2017) (holding that, under the sentencing package doctrine, “if

        some counts [of a multicount criminal judgment] are vacated, the judge should be free to

        review the efficacy of what remains in light of the original [sentencing] plan” (internal

        quotation marks omitted)). We affirm the remainder of the criminal judgment against

        Heuser-Whitaker. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                         VACATED AND REMANDED IN PART,
                                                                      AFFIRMED IN PART




                                                    7